RBC Capital Markets® Filed Pursuant to Rule424(b)(2) Registration Statement No. 333-189888 The information in this pricing supplement is not complete and may be changed. Preliminary Pricing Supplement Subject to Completion: Dated February 4, 2014 to the Product Prospectus Supplement FIN-1 Dated July 25, 2013, Prospectus Dated July 23, 2013, and Prospectus Supplement Dated July 23, 2013 $ Redeemable Step Up Notes, Due February 28, 2022 Royal Bank of Canada Royal Bank of Canada is offering the Redeemable Step Up Notes (the “Notes”) described below. The CUSIP number for the Notes is 78010UDV6. The Notes will accrue interest at the following rates during the indicated year of their term: · Years 1-5: 2.25% per annum · Years 6-8: 4.50% per annum We will pay interest on the Notes on February 28th and August 28th of each year (each an “Interest Payment Date”), commencing on August 28, 2014. We may call the Notes in whole, but not in part, on February 28, 2019 upon 10 business days’ prior written notice. Any payments on the Notes are subject to our credit risk. The Notes will not be listed on any U.S. securities exchange. Investing in the Notes involves a number of risks. See “Risk Factors” beginning on page S-1 of the prospectus supplement dated July 23, 2013, “Additional Risk Factors Specific to the Notes” beginning on page PS-5 of the product prospectus supplement FIN-1 dated July 25, 2013 and “Additional Risk Factors” on page P-5 of this pricing supplement. The Notes will not constitute deposits insured by the Canada Deposit Insurance Corporation, the U.S. Federal Deposit Insurance Corporation (the “FDIC”) or any other Canadian or U.S. government agency or instrumentality. Neither the Securities and Exchange Commission (the “SEC”) nor any state securities commission has approved or disapproved of these securities or determined that this pricing supplement is truthful or complete. Any representation to the contrary is a criminal offense. RBC Capital Markets, LLC will offer the Notes at a public offering price equal to the principal amount, and will purchase the Notes from us on the Issue Date at a purchase price that is expected to be 99% of the principal amount. See “Supplemental Plan of Distribution (Conflicts of Interest)” on page P-5 below. To the extent that the total aggregate principal amount of the Notes being offered by this pricing supplement is not purchased by investors in the offering, one or more of our affiliates may purchase the unsold portion. However, our affiliates will not purchase more than 15% of the principal amount of the Notes. We will deliver the Notes in book-entry only form through the facilities of The Depository Trust Company on or about February 28, 2014, against payment in immediately available funds. RBC Capital Markets, LLC Redeemable Step Up Notes, Due February 28, 2022 SUMMARY The information in this “Summary” section is qualified by the more detailed information set forth in this pricing supplement, the product prospectus supplement FIN-1, the prospectus supplement, and the prospectus. Issuer: Royal Bank of Canada (“Royal Bank”) Issue: Senior Global Medium-Term Notes, Series F Underwriter: RBC Capital Markets, LLC Currency: U.S. Dollars Minimum Investment: $1,000 and minimum denominations of $1,000 in excess of $1,000 Pricing Date: February●, 2014 Issue Date: February 28, 2014 Maturity Date: February 28, 2022 CUSIP: 78010UDV6 Type of Note: Step Up Note Interest Rate:
